                                IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

DARLENE H.,1

                   Plaintiff,                                              Civ. No. 3:17-cv-01672-MC

          v.                                                                OPINION AND ORDER

Commissioner of the Social Security
Administration,

            Defendant.
_____________________________

MCSHANE, Judge:

          Plaintiff brings this action for judicial review of the Commissioner’s decision denying her

application for disability insurance benefits (“DIB”). This court has jurisdiction under 42 U.S.C.

§§ 405(g).

          On April 22, 2014, Plaintiff protectively filed a Title II application for DIB, alleging

disability as of January 15, 2012. Tr. 20.2 On June 6, 2016, Plaintiff appeared at a hearing before

an Administrative Law Judge (ALJ) and presented testimony under oath. Tr. 36-62. On August

11, 2016, the ALJ determined Plaintiff was not disabled from January 15, 2012 through the date

of that written decision. Tr. 32.

          Plaintiff argues the ALJ erred in rejecting her subjective complaints of symptoms and

limitations. Because the Commissioner’s decision is based on proper legal standards and

1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-
governmental party in this case.
2
    “Tr” refers to the Transcript of Social Security Administrative Record provided by the Commissioner.

1 – OPINION AND ORDER
supported by substantial evidence, the Commissioner’s decision is AFFIRMED.

                                   STANDARD OF REVIEW

       A reviewing court shall affirm the decision of the Commissioner of Social Security if her

decision is based on proper legal standards and the legal findings are supported by substantial

evidence in the record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190,

1193 (9th Cir. 2004). “Substantial evidence is ‘more than a mere scintilla but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe

v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To determine whether substantial evidence exists,

the district court must review the administrative record as a whole, weighing both the evidence

that supports and detracts from the ALJ’s decision. Davis v. Heckler, 868 F.2d 323, 326 (9th

Cir. 1989).

                                          DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520 & 416.920 (2012). The initial burden of

proof rests upon the claimant to meet the first four steps. If the claimant satisfies his burden with

respect to the first four steps, the burden shifts to the Commissioner for step five. 20 C.F.R. §

404.1520. At step five, the Commissioner must show that the claimant is capable of making an

adjustment to other work after considering the claimant’s residual functional capacity (“RFC”),

age, education, and work experience. Id. If the Commissioner fails to meet this burden, then the

claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the

Commissioner proves that the claimant is able to perform other work existing in significant




2 – OPINION AND ORDER
numbers in the national economy, the claimant is not disabled. Bustamante v. Massanari, 262

F.3d 949, 953-54 (9th Cir. 2001).

       At step two, the ALJ found that Plaintiff had the following severe impairments: left

shoulder bursitis, right shoulder rotator cuff tera, costochondritis, cataracts, and loss of visual

acuity. Tr. 22. In formulating Plaintiff’s RFC, the ALJ concluded that Plaintiff could perform

less-than a full range of medium work. Tr. 24. Specifically, as relevant here, the ALJ determined

Plaintiff could: lift, carry, push and pull 50 pounds occasionally and 25 pounds frequently; sit

eight hours; stand or walk eight hours total; and reach overhead with both upper extremities

frequently. Tr. 24. Based on the vocational expert’s (“VE”) testimony, the ALJ concluded a

person with Plaintiff’s RFC could perform past relevant work of nurse aid and light housekeeper.

Tr. 31-32.

       Plaintiff argues the ALJ erred in finding her testimony as to the extent of her symptoms

and limitations less-than fully credible. Plaintiff argues the ALJ erred in not specifying which

parts of her testimony were not credible, and in relying on Plaintiff’s general character for

truthfulness to reject her testimony. As discussed below, I disagree.

       “Where, as here, Claimant has presented evidence of an underlying impairment and the

government does not argue that there is evidence of malingering, we review the ALJ’s rejection

of her testimony for ‘specific, clear and convincing reasons.’” Burrell v. Colvin, 775 F.3d 1133,

1136 (9th Cir. 2014) (quoting Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)). The ALJ

is not “required to believe every allegation of disabling pain, or else disability benefits would be

available for the asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).” Molina, 674 F.3d

at 1112 (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989)). The ALJ “may consider a




3 – OPINION AND ORDER
wide range of factors in assessing credibility.” Ghanim, 763 F.3d at 1163. These factors can

include “ordinary techniques of credibility evaluation,” id., as well as:

       (1) whether the claimant engages in daily activities inconsistent with the alleged
       symptoms; (2) whether the claimant takes medication or undergoes other
       treatment for the symptoms; (3) whether the claimant fails to follow, without
       adequate explanation, a prescribed course of treatment; and (4) whether the
       alleged symptoms are consistent with the medical evidence.

Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007). The ALJ in this case supported her

credibility determination with references to several of the above factors.

       The ALJ noted Plaintiff reported she stopped working not because of her symptoms, but

because her employer was downsizing and did not have enough hours for her. Tr. 24. Plaintiff

acknowledged this fact at her hearing before the ALJ. Tr. 43. That the Plaintiff alleged disability

as of the day after her last day of employment, but admits her employment ended for reasons

unrelated to her limitations and symptoms, is a legitimate reason for the ALJ to conclude

Plaintiff’s limitations were not as severe as alleged. See Bruton v. Massanari, 268 F.3d 824, 828

(9th Cir. 2001) (concluding ALJ did not err in disregarding symptom testimony when evidence

supported determination that claimant “left his job because he was laid off, rather than because

he was injured[.]”).

       The ALJ noted Plaintiff injured her shoulder well before her alleged onset date. Tr. 26. At

her hearing, Plaintiff stated she tore her rotator cuff in a fall back in 2006. Tr. 53. At the hearing,

Plaintiff stated, “I haven’t been able to do anything with that arm since that time on a routine

basis.” Tr. 53. As noted, Plaintiff continued to work for several years after injuring her shoulder,

and left her job for reasons unrelated to her alleged symptoms.

       Plaintiff also testified to suffering from vertigo. Tr. 52. “I have difficulty with balance

almost all of the time, which is when I bend down and stand back up. If I do it too fast, it spins.”



4 – OPINION AND ORDER
        The ALJ noted that although Plaintiff alleged disability due to neck and shoulder pain,

she presented in September 2014, over two years after her alleged onset date, with increased pain

after riding a roller coaster. Tr. 26. It is not unreasonable to conclude, as the ALJ did here, that

one with severe neck and shoulder pain, and one suffering from severe vertigo, would not ride a

roller coaster.

        The ALJ also noted that Plaintiff’s symptom testimony was inconsistent with the fact that

she cared for her father for several years until he passed away from Alzheimer’s. Although

Plaintiff argues this care did not require much in the way of physical labor, the ALJ did not err

when contrasting this care with Plaintiff’s severe alleged limitations, including the Plaintiff’s

testimony that she can only walk “a block or so maybe” before needing to stop from pain as her

hips would give way. Tr. 41. Plaintiff argues the ALJ simply referred generally to the record as a

whole in finding her generally less-than fully credible. As demonstrated above, the ALJ pointed

to specific instances in the record that contrasted sharply with plaintiff’s testimony as to the

severity of her symptoms and limitations.

        The ALJ did not err in utilizing “ordinary techniques of credibility evaluation” in

weighing the validity of Plaintiff’s self-reported limitations. Ghanim, 763 F.3d at 1163;

Lingenfelter, 504 F.3d at 1040. Although Plaintiff argues another interpretation of the record is

reasonable, that is not a legitimate reason for overturning the ALJ’s conclusions. See Gutierrez v.

Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir. 2014) (“If the evidence can reasonably

support either affirming or reversing, ‘the reviewing court may not substitute its judgment’ for

that of the Commissioner.”) (quoting Reddick v. Chater, 157 F.3d 715, 720-21 (9th Cir. 1996))).

Because the ALJ provided “specific, clear and convincing reasons” for finding Plaintiff less-than

credible regarding the extent of her limitations, the ALJ did not err in giving little weight to



5 – OPINION AND ORDER
Plaintiff’s testimony. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (quoting Smolen, 80

F.3d at 1282).

                                        CONCLUSION

       The ALJ’s decision is free of legal error and supported by substantial evidence. The

Commissioner’s final decision is therefore AFFIRMED.

IT IS SO ORDERED.

       DATED this 25th day of March, 2019.



                                            _______/s/ Michael J. McShane________
                                                    Michael McShane
                                                United States District Judge




6 – OPINION AND ORDER
